Citation Nr: 1231249	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for psychiatric disability associated with service-connected tinea versicolor.

2.  Entitlement to service connection for right hip disability, claimed as due to service-connected residuals, fracture, right ankle.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1972.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2008 decision, the Board granted entitlement to service connection for a psychiatric disorder, finding that his anxiety disorder is aggravated by his service-connected tinea versicolor.  A February 2008 rating decision implemented the Board's decision and granted entitlement to service connection for psychiatric disability, and a zero percent disability rating was assigned effective March 7, 1995.  In March 2008, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in January 2009 and a substantive appeal was received in February 2009.  This matter was remanded in March 2010.

A July 2009 rating decision denied entitlement to service connection for right hip disability.  A notice of disagreement was filed in October 2009, a statement of the case was issued in November 2010, and a substantive appeal was received in December 2010.

The issue of entitlement to service connection for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the VA Jackson RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to November 7, 1996, the Veteran's psychiatric disability is productive of emotional tension or other evidence of anxiety productive of mild social and industrial impairment but not manifested by definite impairment in the ability to establish or maintain effective and wholesome relationships with people, resulting in reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  

2.  From November 7, 1996, the Veteran's psychiatric disability is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, but not manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  


CONCLUSION OF LAW

During the entire period contemplated by the appeal, the schedular criteria for a rating of 10 percent (but no higher) for an acquired psychiatric disorder, to include anxiety and depression, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board notes initially that the Veteran filed his initial claim for a psychiatric disorder prior to enactment of the VCAA.  In May 2004, the Board remanded the underlying service connection claim for appropriate VCAA notice.  In May 2005, a VCAA letter was issued to the Veteran with regard to his service connection claim.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his underlying service connection claim, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Since the psychiatric appellate issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the May 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in March 2006, the Veteran was provided notice of the types of evidence necessary to establish a disability rating and effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, in April 2008, the Veteran was provided notice pertaining to his appeal of the initial assigned rating which included notice of what information and evidence is needed to substantiate his appeal for an initial increased rating, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the March 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's VA outpatient treatment records dated from the 1990's to 2011 (including VA treatment records contained in Virtual VA dated from September 2010 to September 2011) which do not contain any treatment for a psychiatric disorder, a private psychiatric report dated in April 1998 from Timothy Summers, M.D., and lay statements of the Veteran.  As discussed in the March 2010 Remand, it was noted that with regard to his psychiatric disorder the Veteran had referred to medical evidence from the CUNA Medical Group dated in May 2008.  Such records, however, refer to treatment for a right hip disorder and not for a psychiatric disorder.  Per the Remand, in November 2010 the RO sent correspondence to the Veteran requesting that he complete a release (VA Form 21-4142) pertaining to CUNA Mutual Group; the Veteran did not respond to such request.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond and there is no remaining duty under the VCAA to attempt to obtain the medical records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim for an initial increased rating.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In April 1995, September 1997, December 2008, and January 2011, the Veteran underwent VA examinations pertaining to his psychiatric disorder.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the psychiatric disorder issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the psychiatric disorder issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).
	
As detailed, the Veteran's psychiatric disorder is rated noncompensably disabling effective March 7, 1995.  Psychiatric disorders were previously evaluated under 38 C.F.R. § 4.132, including Diagnostic Code 9400, generalized anxiety disorder.  Effective November 7, 1996, 38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which includes new rating criteria for psychiatric disorders.  The Court held in DeSousa v. Gober that the law "precludes an effective date earlier than the effective date of the liberalizing . . . regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board has the duty to adjudicate the Veteran's claim under the old regulation for any period prior to the effective date of the new diagnostic codes, as well as under the new diagnostic code for the period beginning on the effective date of the new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  

With regard to the rating criteria for anxiety disorders (Diagnostic Codes 9400,9413), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the new criteria, pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, a noncompensable evaluation is warranted for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

An evaluation of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2011).

Under the old criteria, a noncompensable rating is warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  A 10 percent disability rating is warranted for less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  A 30 percent disability rating is warranted when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation for PTSD is warranted where the ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation is warranted where the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation is to be granted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Codes 9400 and 9411 (1996).  

For purposes of considering the evidence in connection with the Veteran's service-connected psychiatric disorder, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

An April 1995 VA examination report reflects the Veteran's report of being under more stress, and having more trouble dealing with people.  He reported getting nervous, sweating, and having to walk away.  During these episodes his heart rate increases, his hands tremble, he is short of breath, and angry.  He is not afraid during these episodes.  He denied the use of medication.  He denied significant depression.  He denied a history of head injuries, strokes, seizures, hallucinations, homicidal thoughts, or drug abuse.  He admitted that suicide has "crossed his mind" but denied attempting to harm himself and denied serious plans to harm himself.  He has used alcohol but has not abused it.  He has no history of delirium tremens or treatment for alcohol abuse.  He denied a history of arrest and reported insomnia which he attributed to a "hard day at work."  His appetite is fair.  He is married with two children.  He had worked for the past two years at the post office.  

On mental status examination, the Veteran was well-developed, well-nourished, appropriately dressed, adequately groomed who exhibited no unusual motor activity.  There were no flight of ideas, looseness of associations, or speech impairment.  Mood was mildly anxious as was affect.  He denied hallucinations.  He expressed no identifiable delusions.  He denied homicidal or suicidal thoughts.  He was precisely oriented to person, place, situation and time.  Remote, recent and immediate recall were good.  He appeared to be of average intelligence.  Judgment to avoid common danger was good.  Abstracting ability and insight were good.  The examiner diagnosed anxiety disorder, not otherwise specified.  

A September 1997 VA examination report reflects that the Veteran denied a history of treatment for emotional problems, but he reported that for the last 8-10 months he had not slept well because of job and marital problems.  He reported that he has had a rash for a long time and it gets worse during emotional stress.  He also felt that he had not been promoted due to his rash.  He is nervous 60 percent of the time because that is the time he spends on the job.  He has more trouble dealing with people.  He gets nervous, sweats a lot, and has to walk away.  During these episodes, his heart rate increases, his hands tremble, he is short of breath, and he is angry.  He is not afraid during these episodes.  He does not use psychotropic medication.  He denied significant depression.  He denied a history of head injuries, strokes, seizures, hallucinations, homicidal thoughts, or drug abuse.  He admitted that suicide has "crossed his mind" but denied attempting to harm himself and denied recent thoughts of suicide.  He has used alcohol but has not abused it.  He has no history of delirium tremens or treatment for alcohol abuse.  He denied a history of arrest and reported insomnia which he attributed to a "hard day at work."  His appetite is fair.  He has been married for 28 years and has two children.  

On mental status examination, the Veteran was well-developed, well-nourished, appropriately dressed, adequately groomed who exhibited no unusual motor activity.  Speech was fluent without flight of ideas or looseness of associations.  Mood was anxious as was affect.  He denied hallucinations, expressed no identifiable delusions, denied homicidal or suicidal thoughts, was precisely oriented to person, place, situation, and time.  Remote, recent and immediate recall were good.  He was estimated to be of average intelligence.  Judgment to avoid common danger was good.  Abstracting ability was good and insight was fair.  The examiner noted that the Veteran gave a history of anxiety disorder and reported that his anxiety exacerbates his skin problem.  But, the examiner noted, he did not give a history suggesting that his skin problem was the cause of his anxiety.  He attributed his anxiety to job and marital problems.  

An April 1998 private psychiatric assessment reflects that the Veteran complained that his rash prohibits him from being promoted.  He reported difficulty sleeping and occasional depression.  On mental status examination, he was alert, appropriately groomed and dressed.  He was depressed and anxious.  There was no homicidal or suicidal ideation.  His abstracting ability was good.  He was oriented to self, time, place and situation.  His memory was good.  His judgment was average.  The examiner noted sleeplessness.  The examiner diagnosed major depression secondary to stress, including job.  The examiner stated that the severity of his stressors was moderate.

A December 2008 VA examination report, it was noted that while his tinea versicolor has mainly disappeared over the last year, it can affect his neck, chest, and groin and tends to be worse in the summer.  He is around people a lot with his job and feels a stigma from the rash.  It is reddish and extremely noticeable.  He supervises approximately 50 employees.  No one has ever said anything to him directly but others have expressed concern about the rash being infectious.  He feels that his rash has kept him from being promoted.  He denied hallucinations, paranoia, or suicidal or homicidal ideation.  Mood is fair and appetite is fair.  He had his last panic attack one month prior when he had a feeling of shortness of breath and increased heart rate.  The duration was 15 minutes and the frequency is several times a year in the past but less so now due to decreased job stress.  The severity of his symptoms have been slight, and have been in remission off and on for significant periods.  He occasionally but not consistently feels keyed up.  His energy and concentration are both fair.  He has some mild irritability and no consistent muscular tension.  Sleep disturbance is present.  He does not "feel good about working any more."  He reported being a witness in a civil suit brought by an employee.  He feels that several employees resent his role in the suit and this is why he is uncomfortable and does not feel good about working any more.  He denied taking any medication.  He is close to family and has good friends.  He has worked part-time at the post office since April 2008, full-time prior to this date.  The examiner noted that there were no clear effects of anxiety on work performance.  No impairment of social functioning due to anxiety.  His daily activities include reading, working on the computer, watching television, and working on antique cars.  He is able to drive, shop, and do chores.  

On mental status examination, his general appearance was normal and he was well dressed and groomed.  His behavior was within normal limits.  His sensorium was clear.  His interview response was cooperative and communication was intact.  Speech was normal in speed and amount and psychomotor activity was normal without involuntary movements seen.  Eye contact was normally maintained.  Mood and affect were entirely within normal limits.  Thought processes were linear and thought content was unremarkable.  There was no suicidal ideation.  No evidence of psychosis was seen.  Memory, insight, and judgment were normal.  A cognitive screen was within normal limits.  The examiner diagnosed adjustment disorder with anxious mood.  The examiner assigned a GAF of 80.  

A January 2011 VA examination report reflects the Veteran's report that people come up to from behind to scare him and wait until the last minute to assign tasks.  He awakens at night with bad dreams, which has increased in frequency.  One recurrent dream is about places he has been and incidences such as that occurred in Vietnam.  He denied any recent suicidal ideation but he has had that in the past.  The suicidal ideation caused him to stop hunting.  He denied any other mental symptoms.  The frequency of symptoms is once to twice daily.  The severity of symptoms is mild.  There have been remissions and the chronicity is episodic.  His behavior is within normal limits.  He is married and is close to his family.  He has good friends and is friendly with one neighbor who is a Veteran.  He is stressed at work due to interactions as described above.  He feels like he may have to quit work, though he has already had 23 years of service and is 62 years old.  No other mental health symptoms decrease work performance and overall impairment is mild.  Regarding social functioning, he is uncomfortable around a lot of people.  No other mental health symptoms affect social functioning and the overall effect is mild.  He is employed full-time at the post office and has a few days off per month due to mental health when he calls in sick.  His daily activities include watching television and reading a little.  He is able to drive and he does a few chores.  He does not go shopping very much.  His hobby is working on antique cars.  

On mental status examination, his general appearance was normal and he was well dressed and groomed.  His behavior was within normal limits.  His sensorium was clear and interview response was cooperative.  His communication was intact, speech was normal in speed and amount, and psychomotor activity was within normal limits.  Eye contact was maintained.  Mood and affect were normal without significant anxiety seen.  Thought processes were linear and thought content was unremarkable.  There was no suicidal ideation nor evidence of psychosis seen.  Memory, insight and judgment were adequate.  Cognitive function was grossly normal.  The impression was anxiety disorder and the examiner assigned a GAF of 80.  The examiner opined that the Veteran's anxiety disorder does not render him unemployable.  He is mildly guarded in his speech and there is no impairment in thought processes.  The GAF of 80 reflects mild impairment in employment and social functioning due to anxiety disorder.  

Initially, the Board notes that service connection was established for an acquired psychiatric disorder based on a January 2008 finding by the Board that his psychiatric disorder is aggravated by his service-connected tinea versicolor, and in February 2008 the RO assigned a noncompensable rating.  

As will be discussed in detail below, the Board has determined that a 10 percent disability is warranted for the Veteran's psychiatric disorder under the both the "old" and "new" criteria.

In consideration of the "old" criteria, as detailed, the April 1995 VA examination report reflects the Veteran's report of feeling stress at work and having trouble dealing with people.  The examiner's objective observation was that his mood was mildly anxious as was his affect.  The Board finds that the subjective complaints and objective findings reflected in the April 1995 VA examination report reflect emotional tension and evidence of anxiety productive of mild social and industrial impairment, but not definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and symptoms such as a reduction in initiative, flexibility, efficiency, and reliability levels in his occupational field.  The examination report and subsequent examination reports reflect that the Veteran has been married for many years, has a good relationship with his children, has other friendships, and has hobbies.  Moreover, although the Veteran has experienced stress in his occupation, the findings do not reflect that he is ineffective, unreliable, or lacks flexibility or initiative in his employment.  Thus, a 30 percent rating is not warranted under the "old" criteria.

In consideration of the "new" criteria, it is clear that subjective complaints and objective findings reflect that the Veteran's anxiety disorder is manifested by mild occupational impairment.  As detailed hereinabove, the earlier VA examination reports and private examination report reflect the Veteran's reports of feeling stress at work, and having symptoms such as increased heart rate, trembling hands, shortness of breath, and anger when he experiences stressful situations.  At the September 1997 VA examination, he reported his belief that he had not been promoted due to his rash (tinea versicolor), and that his rash gets worse during emotional stress.  Likewise, the later VA examinations also contain reports of stress at work, stressful interactions with co-workers, feeling self-conscious about the rash, and feeling like he has not been promoted.  While acknowledging these complaints, however, the December 2008 VA examiner found no clear effects of anxiety on his work performance.  Likewise, the February 2011 VA examiner found that his mental health symptoms have not decreased his work performance and the overall impairment is mild.  Both VA examiners assigned GAF scores of 80, denoting transient and expectable reactions to psychosocial stressors and no more than slight impairment in social and occupational functioning.  In light of the Veteran's complaints of his experiences of anxiety and stress in his work environment and the opinions of the VA examiners, this leads to a conclusion that the disability picture resulting from his psychiatric disorder approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress so as to warrant a 10 percent disability rating for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

After reviewing the entire evidence of record, however, the Board is compelled to conclude that a disability rating in excess of 10 percent is not warranted for any period on appeal.  As detailed, the Veteran's anxiety disorder is essentially manifested by mild occupational impairment, but without decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Despite the Veteran's assertions that he experiences stressors at work in the form of interactions with co-workers and symptoms such as sweating, shaking, and anger, the December 2008 VA examiner opined that there was no clear effect of anxiety on his work performance, and the January 2011 VA examiner opined that his work performance is not decreased and that the overall impairment is mild.  The Board acknowledges the private examiner's assessment that the severity of stressors was moderate; however, the report does not reflect decreased work efficiency and an inability to perform tasks at work.  Moreover, while the Veteran felt he had not been promoted due to his rash, he had also reported being in a supervisory role and told the January 2011 VA examiner that  he thought people resented him at work due to him being a "suit."  The record does not show that the Veteran's efficiency has been affected or that he has been unable to perform work tasks due to his psychiatric symptoms associated with his rash.  While acknowledging his report that he does take mental health sick leave periodically, this still does not show that his work has been affected.  While the evidence does reflect the Veteran's report of occasional panic attacks in a work setting, this does not appear to occur on a weekly or more often basis.  Also, while acknowledging that he told a VA examiner that he had at one point contemplated suicide, all of the examination reports generated during the appeal period do not reflect suicidal ideation.  Also, the Board notes that despite the Veteran's reported symptoms associated with his anxiety, he has not sought VA outpatient treatment during any point of the appeal period and his outpatient records do not reflect any complaints of or reference to his anxiety.  Thus, the Board finds that the criteria for a 30 percent rating are not met.  The demonstrated symptomatology consistently reflects that the Veteran's psychiatric disorder is manifested by mild symptomatology associated with his occupation; however, his psychiatric disorder has a minimal affect on his social functioning.  He has been married for many years with children and has reported having friendships and several hobbies, including working on antique cars.  Indeed, during mental status examinations the Veteran has consistently been fully oriented and was able to establish rapport with examiners.  In consideration of the subjective and objective symptomatology of record, the Veteran's anxiety disorder is not indicative of occupational and social impairment rising to the level required for a 30 percent disability rating under the rating criteria.

While acknowledging that the Veteran's anxiety disorder has been in remission off and on for significant periods, it is clear that the Veteran does suffer stress and anxiety associated with his occupation.  In consideration of the observations and examinations of the Veteran, the evidence fully supports a finding that the criteria for a rating in excess of the 10 percent disability rating are not met.  A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a 30 percent disability rating.  Moreover, it stands to reason that if a higher rating of 30 percent is not warranted, then neither is a higher rating of 50, 70, or 100 percent warranted in this instance. 

Extraschedular consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected psychiatric disorder is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned therein.  Likewise, occupational impairment is specifically contemplated in both the "old" and "new" versions of mental disorders schedular criteria.  38 C.F.R. §§ 4.132 (1996), 4.130 (2011).  Moreover, VA's General Counsel has noted "mere assertions or evidence that a disability interferes with employment" is not enough to warrant extra-schedular consideration.  Rather, consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  What the Veteran has not shown in this case is that his service-connected psychiatric disorder, alone, has resulted in unusual disability or impairment that rendered the criteria and/or degrees of disability contemplated in the rating schedule impractical or inadequate at any time during the current appeal.  Although he has asserted that he has to take time off from work due to his service-connected anxiety disorder and that for a period of time he was working part-time due to his service-connected anxiety disorder, the Board finds that 1) the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupation and 2) the competent and probative medical evidence fails to show that the Veteran's occupational impairment due to the service-connected psychiatric disability would result in the Veteran not being able to work full-time.  In fact, the Veteran's January 2011 VA examination report reveals that the Veteran works full-time.  In light of the foregoing, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the evidence of record reflects that the Veteran is employed at the post office and has been employed during the entire course of this appeal.  The Veteran has not specifically claimed entitlement to a total disability rating due to individual unemployability (TDIU) as a result of his service-connected psychiatric disability and the Board finds that the record has not raised such issue.  See 38 C.F.R. § 4.16.  As such, no discussion regarding a TDIU rating is warranted.

In conclusion, the Board finds that a 10 percent disability, but no higher, is warranted for the Veteran's acquired psychiatric disability


ORDER

Entitlement to a disability rating of 10 percent for an acquired psychiatric disability, to include anxiety, is granted, subject to the regulations governing the award of monetary benefits.




REMAND

The Veteran asserts that his right hip disability is due to his service-connected right ankle disability.  Specifically, he asserts that based on the type of work he has been doing for the past 25 years his ankle condition caused his hip condition.  He stated that his surgeon told him that his hip condition was due to his ankle condition.

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability). 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2009, the Veteran underwent a VA examination.  The Veteran stated that he first developed hip pain while in the military in the 1970's.  He denied any trauma or injury to the right hip area.  He underwent treatment for his right hip condition approximately five years prior with a private physician.  Due to progressive arthritis, he underwent a right total hip replacement in 2008.  Upon physical examination, the examiner diagnosed status post right total hip replacement secondary to osteoarthritis.  The examiner stated that there is no scientific or medical evidence that the Veteran's right ankle fracture in the 1960's predisposed or contributed to the development of arthritis in his right hip.  Although the Veteran contends that the opinion of his operating orthopedic surgeon was that the right hip replacement was a result of his right ankle condition and the type of work he had been doing for the past 25 years, there is no documentation in the claims folder by the Veteran's surgeon to support this contention.  Therefore, the examiner opined that the Veteran's right hip replacement is not a result of his service-connected right ankle fracture.  The examiner, however, did not offer an opinion with regard to aggravation, thus another opinion is necessary.  

The RO should also contact the Veteran and request that he identify the physician who treated and operated on his right hip from 2004 to the present.  Upon obtaining an appropriate release from the Veteran, any identified treatment records should be requested.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the name, address, and dates of treatment with regard to all medical providers who have treated and operated on his right hip disability.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Upon obtaining an appropriate release from the Veteran, request treatment records from the identified medical providers.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Refer the claims folder and a copy of this Remand to the July 2009 VA examiner for an addendum to his report to resolve whether the Veteran's right hip disability has undergone a permanent, measurable increase in its severity due to the Veteran's service-connected right ankle disability, and if so, what is the baseline level of disability and the permanent, measurable degree of right hip disability due to service-connected right ankle disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the July 2009 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be scheduled if deemed necessary for the physician to offer an opinion.  

4.  Upon completion of the above, the RO/AMC should then readjudicate the issue of entitlement to service connection for right hip disability pursuant to § 3.310.  All applicable laws and regulations should be considered.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


